Case 1:20-cv-00576-SAG Document 1 Filed 03/03/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

%

MICHAEL DUNN,
*%
PLAINTIFF,
e
Vv. Case No.
#
POCOMOKE CITY,
*
DEFENDANT.
NOTICE GF REMOVAL

 

Pocomoke City, Defendant, by its undersigned counsel, pursuant to Title 28 U.S.C. §§
1441 and 1446, and Local Rule 103.5 of the United States District Court for the District of
Maryland, jointly remove this action from the Circuit Court for Worcester County to the United
States District Court for the District of Maryland, and, for reasons, state:

1. The Complaint governing this action was filed in the Circuit Court for Worcester
County on January 23, 2020.

2. The Complaint, brought under the auspices of State and Federal law, sets forth
causes of action for: Inverse Condemnation/ Taking (Violation of Md. Const. Art III, §40)
(Count I); Taking (Violation of Fifth and Fourteenth Amendments of the United States
Constitution pursuant to 42 U.S.C. § 1983) (Count ID); Trespass (Count II); and Negligence
(Count IV).

3. Because Count II alleges causes of action against Defendant under a federal
statute and/or the federal Constitution, the United States District Court has original jurisdiction
over these counts, in that it purports to state a claim arising “under the Constitution, laws, or

treaties of the United States.” 28 U.S.C. § 1331.
Case 1:20-cv-00576-SAG Document 1 Filed 03/03/20 Page 2 of 6

4. In addition, pursuant to 28 U.S.C. § 1367, the United States District Court, in its
discretion, may exercise supplemental jurisdiction over the state law causes of action in the
Complaint, Counts I, II, and IV.

5. A writ of summons was issued for Pocomoke City on January 24, 2020.

6. Undersigned counsel received service of process on behalf of Pocomoke City on
February 4, 2020.

7. Thus, the Defendant is filing this Notice of Removal “within thirty (30) days

after the receipt by the defendant, through service or otherwise, of a copy of the initial pleading

setting forth the claim for relief upon which such action or proceeding is based... .” 28 U.S.C. §
1446 (b).
8. Pursuant to Local Rule 103.5, Defendant is filing with this Notice of Removal in

the United States District Court true and legible copies of all process, pleadings, papers, and
orders which have been served upon them.

9, Concurrent with the filing of this Notice of Removal, Defendant, pursuant to 28
U.S.C. § 1446(c)(5), has provided written notice of removal to Plaintiff and has filed a copy of
this Notice with the Clerk of the Circuit Court for Worcester County, thereby effecting the
removal of this action, and alerting the State court that it shall proceed no further unless and until
the case is remanded. See Exhibit A.

Wherefore, Defendant notifies all Courts and Parties that this action has been removed to
the United States District Court for the District of Maryland, and that no further proceedings

shall be had in the Circuit Court for Worcester County.
Case 1:20-cv-00576-SAG Document 1 Filed 03/03/20 Page 3 of 6

Respectfully Submitted,

Matthew D. Peter

Federal Bar No. 26351
mpeter @|git.org

7225 Parkway Drive
Hanover, Maryland 21076
Office - 443-561-1700
Facsimile - 443-561-1701
(Counsel for Defendant)

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 3"! day of March 2020, a copy of the foregoing Notice
of Removal was sent via first class mail, postage prepaid to: Robin R. Cockey and Laura E. Hay,

Cockey, Brennan & Maloney, P.C., 313 Lemmon Hill Lane, Salisbury, Maryland 21801.

YEE

Matthew D. Peter

 
Case 1:20-cv-00576-SAG Document 1 Filed 03/03/20 Page 4 of 6

IN THE CIRCUIT COURT FOR WORCESTER COUNTY, MARYLAND

#

MICHAEL DUNN,
#
PLAINTIFF,
sk
¥. Case No. C-23-20-000032
ok
POCOMOKE CITY,
*
DEFENDANT.
* # * * 2k * x
NOTICE OF REMOVAL

 

Pocomoke City, Defendant, by its undersigned counsel, pursuant to Title 28 U.S.C. §§
1441 and 1446, and Local Rule 103.5 of the United States District Court for the District of
Maryland, jointly remove this action from the Circuit Court for Worcester County to the United
States District Court for the District of Maryland, and, for reasons, state:

1, The Complaint governing this action was filed in this Court on January 23, 2020.

2. The Complaint, brought under the auspices of State and Federal law, sets forth
causes of action for: Inverse Condemnation/ Taking (Violation of Md. Const. Art TI, §40)
(Count I); Taking (Violation of Fifth and Fourteenth Amendments of the United States
Constitution pursuant to 42 U.S.C. § 1983) (Count Il); Trespass (Count II); and Negligence
(Count IV).

3. Because Count JJ alleges causes of action against Defendant under a federal
statute and/or the federal Constitution, the United States District Court has original jurisdiction
over these counts, in that it purports to state a claim arising “under the Constitution, laws, or

treaties of the United States.” 28 U.S.C. § 1331.

Exhibit A
Case 1:20-cv-00576-SAG Document 1 Filed 03/03/20 Page 5 of 6

4, In addition, pursuant to 28 U.S.C. § 1367, the United States District Court, in its
discretion, may exercise supplemental jurisdiction over the state law causes of action in the
Complaint, Counts I, III, and IV.

3. A writ of summons was issued for Pocomoke City on January 24, 2020.

6. Undersigned counsel received service of process on behalf of Pocomoke City on
February 4, 2020.

7. Thus, the Defendant is filing this Notice of Removal “within thirty (30) days after
the receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting
forth the claim for relief upon which such action or proceeding is based... .” 28 U.S.C. § 1446
(b).

8. Pursuant to Local Rule 103.5, Defendant has filed with its Notice of Removal in
the United States District Court true and legible copies of all process, pleadings, papers, and
orders which have been served upon it.

9. Concurrent with the filing of this Notice of Removal, Defendant, pursuant to 28
U.S.C. § 1446(c)(5), has provided written notice of removal to Plaintiff and has filed a copy of
this Notice with the Clerk of the United States District Court, thereby effecting the removal of
this action, and alerting the State Court that no further action should be taken in State court
unless and until the case is remanded. See Exhibit A.

Wherefore, Defendant notifies all Courts and Parties that this action has been removed to
the United States District Court for the District of Maryland, and that no further proceedings

shall be had in the Circuit Court for Worcester County.
Case 1:20-cv-00576-SAG Document 1 Filed 03/03/20 Page 6 of 6

Respectfully Submitted,

Kir

Matthew D. Peter
CPF No.: 9812170037

mpeter @igit.org
7225 Parkway Drive

Hanover, Maryland 21076
Office - 443-561-1700
Facsimile - 443-561-1701

(Counsel for the Defendant)

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 3° day of March 2020, a copy of the foregoing Notice
of Removal was filed via MDEC with notice to: Robin R. Cockey and Laura E. Hay, Cockey,

Brennan & Maloney, P.C., 313 Lemmon Hill Lane, Salisbury, Maryland 21801.

QE

Matthew D. Peter
